 1      WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                             No. 19-04018PO-001-PCT-CDB
10                          Plaintiff,                   ORDER
11 v.
12 Shannon R. Holsten,
13                          Defendant.
14
15             The defendant appeared in court with counsel. The defendant's probable cause
16      hearing was waived, and the detention hearing was held on the record including a proffer
17      by defense counsel. The Court finds probable cause to believe the defendant violated the
18      terms of her supervised probation as alleged in the petition. The Court further finds,
19      pursuant to Rule 32.1(a)(6), that defendant has failed to show by clear and convincing
20      evidence that she is not a flight risk or a danger.
21             IT IS HEREBY ORDERED that the defendant shall be bound over for further
22      proceedings on the petition to revoke her supervised probation.
23             IT IS FURTHER ORDERED that the defendant is detained as flight risk and danger,
24      pending further revocation proceedings.
25             Dated this 7th day of May, 2019.
26
27
28
